    Case 21-03020-sgj Doc 24 Filed 04/16/21               Entered 04/16/21 19:52:06   Page 1 of 6



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
Clay M. Taylor
State Bar I.D. No. 24033261
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                            §
                                  §                                     Case No. 19-34054
HIGHLAND CAPITAL MANAGEMENT, L.P. §
                                  §                                     Chapter 11
    Debtor.                       §

                                   §
UBS SECURITIES LLC,                §
UBS AG LONDON BRANCH,              §
                                   §
    Plaintiffs,                    §
                                   §                                    Adversary No. 21-3020
v.                                 §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Defendant.                     §

                       JAMES DONDERO’S MOTION TO MODIFY ORDER
                          GRANTING LEAVE TO FILE UNDER SEAL

          James Dondero moves under Federal Rule of Bankruptcy Procedure 9018 to modify this

Court’s Order Granting Leave for UBS to File Adversary Complaint and Other Materials Under

Seal (the “Order”)1 to allow for a limited unsealing of: (i) the Original Complaint for Injunctive



1
    Main Case Docket No. 2140; Adversary Proceeding Docket No. 2.


JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                     PAGE 1 OF 6
    Case 21-03020-sgj Doc 24 Filed 04/16/21           Entered 04/16/21 19:52:06      Page 2 of 6




Relief; 2 (ii) the Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction;3

(iii) the Appendix of Exhibits to Plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction,4 and the Plaintiffs’ Memorandum of Law in Support of Motion for a

Temporary Restraining Order and Preliminary Injunction 5 (collectively the “Pleadings”) and in

support states as follows:

          1.       The Pleadings should be unsealed for the limited purpose of review by Mr. Dondero

because the Pleadings likely involve Mr. Dondero’s rights and interests. See Texas v. United States,

805 F.3d 653, 658 (5th Cir. 2015) (“ . . . our cases reveal that the [Rule 24(a)(2) intervention of

right] inquiry turns on whether the intervenor has a stake in the matter that goes beyond a

generalized preference that the case come out a certain way”); see also Ex. 1 (the “UBS Letter”);

Ex. 2 (the “Debtor’s Letter”) (making allegations against Mr. Dondero suggesting that right to

intervene may exist in this adversary proceeding).


                                            BACKGROUND

          2.       On March 29, 2021, the Plaintiffs (“UBS”) filed their Motion for Leave to File

Adversary Complaint and Other Materials Under Seal (“UBS’ Motion”).6 The basis of UBS’

Motion was that the complaint and motion “rely on and contain protectable information and/or

information pursuant” to an Agreed Protective Order7 in the underlying bankruptcy.8

          3.       On March 31, 2021, this Court granted UBS’ Motion by entry of the Order.


2
    Adversary Proceeding Docket No. 3.
3
    Adversary Proceeding Docket No. 4.
4
    Adversary Proceeding Docket No. 5.
5
    Adversary Proceeding Docket No. 6.
6
    Main Case Docket No. 2128.
7
    Main Case Docket No. 382.
8
    UBS’s Motion, ¶ 13.


JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                   PAGE 2 OF 6
     Case 21-03020-sgj Doc 24 Filed 04/16/21                     Entered 04/16/21 19:52:06               Page 3 of 6




           4.        On the same day, UBS filed the Pleadings under seal initiating this adversary

proceeding.

           5.        On March 30, 2021, UBS sent a preservation letter to Mr. Dondero. 9 In that letter,

UBS informed Mr. Dondero that it would be commencing an adversary proceeding against

Highland Management, L.P. (the “Debtor”) alleging that the “Debtor, acting through and at the

direction of Mr. Dondero…fraudulently transferred hundreds of millions of dollars of assets.” 10

           6.        On March 31, 2021, the Debtor sent a nearly identical preservation letter to

Mr. Dondero repeating the UBS allegation verbatim. 11

           7.        There is little doubt that Adversary Proceeding No. 21-03020-sgj is the adversary

proceeding both UBS and the Debtor refer to in their preservation letters. However, Mr. Dondero

cannot confirm this because the Pleadings are sealed from his view.

           8.        On April 1, 2021, Mr. Dondero attempted to resolve the hidden pleading issue with

UBS and the Debtor. Mr. Dondero offered, and continues to offer, to abide by the provisions of

the Protective Orders UBS referenced in UBS’ Motion and under which the asserted sealable

information was originally provided to UBS. Mr. Dondero simply wishes to review the Pleadings

to understand to what extent they may impair his interests. UBS and the Debtor denied Mr.

Dondero’s request.

                                              NEED FOR MODIFICATION

           9.        Federal Rule of Bankruptcy Procedure 9018 provides that, “[i]f an order is entered

under this rule without notice, any entity affected thereby may move to vacate or modify the

order[.]” UBS’ Motion confirms that notice was not provided to Mr. Dondero, and states that


9
    Ex. 1 (the “UBS Letter”).
10
     Id.
11
     Ex. 2 (the “Debtor’s Letter”); collectively, Ex. 1 & Ex. 2 are referred to as the “Preservation Letters.”

JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                                          PAGE 3 OF 6
     Case 21-03020-sgj Doc 24 Filed 04/16/21           Entered 04/16/21 19:52:06        Page 4 of 6




notice was only provided to Debtor, Debtor’s counsel, and the U.S. Trustee. 12 The Preservation

Letters suggest that the Pleadings concern Mr. Dondero’s rights and interests.

           10.     Because intervention of right “ . . . turns on whether the intervenor has a stake in

the matter that goes beyond a generalized preference that the case come out a certain way[,]” Texas,

at 658, Mr. Dondero should be afforded the opportunity to determine whether he has a right to

intervene here.

           11.     Public policy disfavors sealed court pleadings. See, e.g., Securities & Exchange

Comm. v. Van Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993). It is UBS’ burden to rebut the

presumption that the Pleadings should not be made public record. In re N. Bay Gen. Hosp., Inc.,

404 B.R. 429, 439-40, fn. 6 (Bankr. S.D. Tex. 2009). If this Court, unlike the District Court in

Van Waeyenburghe, did properly balance competing interests justifying sealing from public view,

the Order should still be modified to permit Mr. Dondero (subject to confidentiality provisos) to

evaluate possible intervention of right.

           12.     The Court has the discretion to “make any order which justice requires” to protect

trade secret or confidential information, but neither Federal Rule of Bankruptcy Procedure 9018

nor 11 U.S.C. § 107(b) dictate that the order should be to seal pleadings. See FED. R. BANKR. P.

9037 (providing for redaction). If the Court has properly decided that the Pleadings should be

sealed from public view, the Court could allow the Pleadings to be reviewed in camera.

In re Meyrowitz, No. 06-31660-bjh-11, 2006 Bankr. LEXIS 2931, at *13 (Bankr. N.D. Tex. 2006).

           13.     The requested relief is limited only to unsealing the Pleadings for Mr. Dondero.

Mr. Dondero is willing to review the Pleadings subject to the restrictions in the protective order, 13




12
     UBS’s Motion, ¶ 15.
13
     Main Case Docket No. 382.

JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                     PAGE 4 OF 6
     Case 21-03020-sgj Doc 24 Filed 04/16/21              Entered 04/16/21 19:52:06   Page 5 of 6




the same restrictions under which UBS received the alleged confidential information from Debtor

originally.

           WHEREFORE, James Dondero respectfully requests that this Court enter an order granting

this motion, and modify its Order Granting Leave for UBS to File Adversary Complaint and Other

Materials Under Seal 14 to allow James Dondero to review the Pleadings.



Dated: April 16, 2021                               Respectfully submitted,


                                                    /s/ Clay M. Taylor
                                                    D. Michael Lynn
                                                    Texas Bar I.D. No. 12736500
                                                    John Y. Bonds, III
                                                    Texas Bar I.D. No. 02589100
                                                    Clay M. Taylor
                                                    Texas Bar I.D. No. 24033261
                                                    BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                    420 Throckmorton Street, Suite 1000
                                                    Fort Worth, Texas 76102
                                                    Telephone: (817) 405-6900
                                                    Facsimile: (817) 405-6902
                                                    E-mail: michael.lynn@bondsellis.com
                                                    E-mail: john@bondsellis.com
                                                    E-mail: clay.taylor@bondsellis.com

                                                    ATTORNEYS FOR MOVANT JAMES DONDERO


                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on April 16, 2021, true and correct copies of this
Motion were electronically served by the Court’s ECF system on parties entitled to notice thereof,
including on counsel for Highland Capital Management, L.P, UBS Securities LLC, and UBS AG
London Branch.
                                            /s/ Clay Taylor____
                                            Clay Taylor




14
     Main Case Docket No. 2140; Adversary Proceeding Docket No. 2.

JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                    PAGE 5 OF 6
 Case 21-03020-sgj Doc 24 Filed 04/16/21           Entered 04/16/21 19:52:06       Page 6 of 6




                             CERTIFICATE OF CONFERENCE

      I, the undersigned, hereby certify that, on April 16, 2021, I conferred with Plaintiffs’ and
Defendant’s counsel, who did not agree to the relief requested in this motion.

                                             /s/ Clay Taylor____
                                             Clay Taylor




JAMES DONDERO’S MOTION TO MODIFY
ORDER GRANTING LEAVE TO FILE UNDER SEAL                                                 PAGE 6 OF 6
